Reasons for Allowance
Claims 1-32 are allowable.  The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose the device as claimed, including:
regarding claim 1, the crosstalk compensation arrangement including a first compensation zone having an asymmetric capacitive coupling between a first wire pair and a second wire pair and a second compensation zone with a polarity opposite the polarity of the first compensation zone which also has an asymmetric capacitive coupling between the first wire pair and the second wire pair, wherein the first compensation zone includes at least one set of opposing capacitive plates that provide capacitive coupling between the first wire pair and the second wire pair, wherein the first wire pair corresponds to the split spring pair of the contact springs and the second wire pair corresponds to one of the end spring pairs of the contact spring; or
regarding claim 9, a crosstalk compensation arrangement including a first asymmetric compensation zone including asymmetric first and second capacitive couplings applied between the first and second pairs of paths, wherein the asymmetric first and second capacitive couplings of the first compensation zone have a first polarity, and wherein the first capacitive coupling is applied between two of the signal paths of the first and second pairs of signal paths and the second capacitive coupling is applied between a different two of the signal paths of the first and second pairs of signal paths: a second asymmetric compensation zone including a third capacitive coupling applied between two of the signal paths-of the signal paths of the first and second signal paths and not including 4 capacitive coupling between a remaining two of the signal paths of the first and second pairs of signal paths, the third capacitive coupling having a second polarity opposite the first polarity of the asymmetric first and second capacitive couplings of the first compensation zone;
a third asymmetric compensation zone including a fourth capacitive coupling applied between two of the signal paths of the first and second pairs of signal paths and not including a capacitive coupling between remaining two of the signal paths of the first and second pairs of signal paths, the fourth capacitive coupling having a third polarity that matches the first polarity of the asymmetric first and second capacitive couplings of the first compensation zone; or
regarding claim 14, the crosstalk compensation arrangement including:
a first asymmetric compensation zone including asymmetric first and second capacitive couplings applied between the first and second pairs of signal paths, wherein the asymmetric first and second capacitive couplings of the first compensation zone have a first polarity, wherein the first capacitive coupling is applied between two of the signal paths of the first and second pairs of signal paths and the second capacitive coupling is applied between a different two of the signal paths of the first and second pairs of signal paths, and wherein at least one of the first and second capacitive couplings includes opposing capacitor plates;
a second asymmetric compensation zone including a third capacitive coupling applied between the two of the signal paths of the first and second pairs of signal paths, the third capacitive coupling having a second polarity opposite the first polarity of the asymmetric first and second capacitive couplings of the first compensation zone; or 
regarding claim 29, the crosstalk compensation arrangement including a first compensation zone including at least a first capacitive coupling applied between the first and second pairs of signal paths, wherein the first coupling of the first compensation zone has a first polarity; a second compensation zone including at least a second capacitive coupling applied between the first and second pairs of signal paths, the second capacitive coupling having a second polarity opposite the first polarity of the first capacitive coupling of the first compensation zone, and wherein each of the first and second compensation zones is asymmetric.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833